 389307 NLRB No. 57ALEXIAN BROS. MEDICAL CENTER1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We note that because the judge cast his 8(a)(3) ``Conclusions ofLaw'' in the alternative, and because the ``leading to believe'' find-
ing does not necessarily constitute a finding of unlawful motive in
the withholding of the increase, it is arguable that the judge did not
even state an adequate ultimate finding on this 8(a)(3) issue. In any
event, even assuming that the judge has made an unequivocal appro-priate finding of unlawful motive, for the reasons explained below,we find that it is not supported by a preponderance of the evidence.3See NLRB v. Brown Food Store, 380 U.S. 278, 286±287 (1965).4Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in Transpor-tation Management Corp., 462 U.S. 393 (1983).5Cole was a director, apparently above Carney in the supervisoryhierarchy, and reported to Schmitt.Alexian Brothers Medical Center and Arnold Mi-chaels and Joachim Saldanha. Cases 13±CA±29727 and 13±CA±29840April 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn September 3, 1991, Administrative Law JudgeWallace H. Nations issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel filed an answering brief to the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.1. The judge found that ``even if the Respondent'sasserted [lawful] reasons for [employee Saldanha's
poor] evaluation are true,'' the Respondent coerced
and tended to restrain Saldanha from engaging in
union activities by leading him to believe the evalua-
tion was based on such activity. The judge rested this
finding on Saldanha's credited testimony that his su-
pervisor, Carney, told him that he thought the (poor)
evaluation was because of the Union. The judge, how-
ever, failed to specify whether Carney's statement con-
stituted an independent violation of Section 8(a)(1) of
the Act. We find that the statement constituted such a
violation because it might reasonably suggest to
Saldanha that he could suffer penalties for union ac-
tivities. It therefore had the tendency to interfere with,
restrain, and coerce Saldanha in the exercise of his
Section 7 rights.2. The judge also found that the Respondent violatedSection 8(a)(3) of the Act by, in fact, ``withholding a
raise'' from Saldanha ``because of his protected activi-
ties, or leading him to believe that such activities werethe cause of the raise being withheld.'' (Emphasis
added.)2The Respondent excepts, and contends thatthere is no evidence of union animus in the decisionto withhold the raise and, therefore, no basis to support
an 8(a)(3) violation. For the following reasons, we find
merit in the Respondent's exception.It is well established that, in general, to find an em-ployer's conduct unlawful under Section 8(a)(3) we
must find a prohibited motive. If the unlawful motive
is not present or cannot be inferred as a matter of law,
there is no violation of the Act, even if the employer's
conduct is deemed unjustified or unfair.3The initialburden of proof is on the General Counsel.4The record reveals that when Vice President ofBusiness Development/Facilities Tim Schmitt took
over the management of the maintenance and power-
house employees in August 1989 he expressed concern
about improving the quantity and quality of the work.
He met with Supervisor Carney sometime in 1989 for
the purpose of developing new production standards
and evaluation procedures. During that meeting, Car-
ney, in response to Schmitt's request to grade the em-ployees under his supervision, graded Saldanha as one
of the two worst employees in the department.By July 1990, Carney had developed some newstandards, and, in August 1990, he prepared an evalua-
tion of Saldanha for the preceding year. In doing so,
however, Carney used the old standards, pursuant to
which he rated Saldanha as ``normally meets expecta-
tions,'' and recommended him for a 4-percent raise.
Schmitt reviewed the evaluation and directed Carney
to redo it using the new standards. The resulting poor
evaluation, in which Saldanha received an unsatisfac-
tory rating and was not recommended for a raise, and
the consequent withholding of a wage increase were
found by the judge to be in violation of Section 8(a)(3)
and (1). The judge found no direct evidence of union
animus on the part of the Respondent's higher manage-
ment but he speculated that, if it existed at all it was
with Schmitt. The judge based this inference on the
fact that Schmitt directed Carney to redo Saldanha's
evaluation. However, Carney credibly testified that
Schmitt said nothing about the Union when he directed
Carney to redo Saldanha's evaluation, and Schmitt's
testimony that he did not know that Saldanha was a
union supporter was uncontradicted. In addition, the
judge did not discredit Schmitt's and Mike Cole's tes-
timony,5corroborated by Carney, about the reason theRespondent changed its production standards, nor did 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Schmitt was relieved as manager of the maintenance and power-house employees almost immediately after the Saldanha evaluation.The record does not indicate why this management change was
made.he find that the process used by the Respondent tomake its changes was discriminatory on its face.The judge, nevertheless, found that ``it stretches thebounds of coincidence that the most visible Union sup-
porter [Saldanha] was chosen to be the first employee
reevaluated under the new system.'' Although
Saldanha's being the first employee to be evaluated
under the new standards may at first blush offer sup-
port for the judge's statement, the timing of Saldanha's
evaluation and Carney's redoing it under the new
standards has a factual basis that is free of any sugges-
tion of discriminatory intent. Thus, Saldanha was due
to be evaluated at that particular time, and according
to Schmitt's testimony, Saldanha's evaluation hap-
pened to be the first he reviewed. Further, the testi-
mony of both Schmitt and Carney indicates that the
former directed the latter to redo the evaluation be-
cause Schmitt believed it was inconsistent with Car-
ney's previous low oral rating of Saldanha, and thus
could not be justified. In addition, according to Car-
ney, when he told Schmitt that the form under the old
standards made it difficult not to rate an employee as
other than ``normally meets expectations,'' Schmitt
told him to redo the evaluation using the new stand-
ards. Schmitt's testimony, although it differs from Car-
ney's in this regard, is not really at odds with Carney's
version. Instead, it indicates that Carney was afraid
that management would not support a lower rating
than what he had given Saldanha, and that when
Schmitt reminded Carney that the new system was
Schmitt's idea and would be supported Carney said he
would change the evaluation. Significantly, their testi-
mony concerning their dealings with each other over
Saldanha's evaluation is wholly devoid of mention of
the Union. Indeed, although the judge found that Car-
ney told Saldanha that he thought the evaluation wasbecause of the Union, the judge also stated, ``I do not
know what he based this comment on however.''In any event, we find no other evidence that the Re-spondent harbored any union animus. The judge found
that Carney had knowledge of Saldanha's activities,
but there is no evidence that he shared that knowledge
with anyone. To the contrary, at a supervisory meeting
he told higher management officials, in response to an
inquiry from one of them, that he did not know which
employees were for the Union. We also note that at
that meeting the Respondent directed its supervisors
not to interfere with its employees' organizing efforts.
Thus, except for Carney's unlawful statement, there is
no evidence of animus on the part of the Respondent,
let alone any other unlawful activity.Finally, we find that Mary Ann Magnifico's chang-ing of Saldanha's evaluation, after she replaced
Schmitt,6was not initiated because of a belief thatunion animus had been previously involved. Rather, asthe judge acknowledged, she recognized the unfairness
in Saldanha's being given an annual evaluation based
on standards that had been in existence only 1 month,
and which the employees apparently had not pre-
viously been told would be applied to them in rating
their past performances. We also note that Vice Presi-
dent of Human Resources Johnson agreed with Mag-
nifico that Saldanha should receive the same evalua-
tion as in previous years, while being advised that the
new standards would be used in the upcoming year;
and this was done.Unlike the judge, we find that a preponderance ofthe evidence does not establish that union animus was
a motivating factor in the reevaluation of Saldanha's
performance and the withholding of his raise. As noted
above (fn. 2), even the judge expressed doubts as to
the existence of actual union animus through his equiv-
ocal phrasing of his Conclusion of Law 3. Thus, we
conclude that the General Counsel has not carried his
burden of proving by a preponderance of the evidence
that Saldanha's reevaluation and denial of a raise was
discriminatory within the meaning of the Act. Accord-
ingly, we shall dismiss the 8(a)(3) allegations and re-
vise the Conclusions of Law, Remedy, and Order.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 3.``3. By telling an employee, and thus leading him tobelieve, that his protected activities on behalf of the
Union were the cause of his poor evaluation, the Re-
spondent has engaged in an unfair labor practice within
the meaning of Section 8(a)(1) of the Act.''AMENDEDREMEDYSubstitute the following for the first paragraph of theRemedy.``Having found that the Respondent has engaged inan unfair labor practice in violation of Section 8(a)(1)
of the Act, it shall be ordered to cease and desist and
to post the appropriate notice.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, as
modified below, and orders that the Respondent,
Alexian Brothers Medical Center, Elk Grove, Illinois,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Telling employees, and thus leading them tobelieve, that their protected activities on behalf of the
Union were the cause of their poor evaluations.'' 391ALEXIAN BROS. MEDICAL CENTER2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERRAUDABAUGH, dissenting in part.My colleagues have found that Respondent did notact for union reasons when it gave employee Saldanha
a negative evaluation and denied him a wage increase.
They make this finding despite the fact that the Re-
spondent, through its agent, told Saldanha that the ac-
tion was based on his union activity. Accordingly, Idissent.As an initial matter, I believe that the General Coun-sel has established a strong prima facie case that a rea-
son for the denial of the wage increase to Saldanha
was the union activity of Saldanha. In this regard, I
note that Saldanha was the most visible union adherent
in the plant. Further, his union activity was known by
the Respondent (at least through Carney). Most impor-tantly, Carney, an agent of the Respondent, told
Saldanha that the reason for the denial of the wage in-
crease was the union activity of Saldanha. The Re-
spondent committed 8(a)(1) conduct through this state-
ment. In these circumstances, I believe that the General
Counsel has established a strong prima facie case.I do not believe that the Respondent has rebuttedthis strong prima facie case. In essence, the Respond-
ent argues that Schmitt made the decision and that he
had no knowledge of Saldanha's union activities. I do
not doubt that Schmitt made the decision. However, I
do have grave doubts about his asserted lack of knowl-
edge. That assertion is supported only by Schmitt's
self-serving denial. Weighing against this assertion are
two well-supported factors: (1) Saldanha's high visi-
bility as a union adherent and (2) the fact that Carney,
after talking to Schmitt, said that Schmitt's decision re-
garding Saldanha was based on Saldanha's union ac-
tivity.In addition to the above, I share the judge's skep-ticism of the Respondent's assertion that Saldanha sim-
ply happened to be the first employee subject to a new
evaluation system. The skepticism is heightened when
one realizes that Saldanha's 1-year evaluation was
based on this system even though it had been in exist-
ence for only 1 month.Concededly, the judge did not expressly discreditSchmitt and the Respondent's other witnesses. How-
ever, he impliedly did so by basing the violation, in
part, on a finding that the Respondent withheld the
wage increase because of Saldanha's union activities.
In order to clarify this matter, I would remand the case
for express credibility resolutions. Thus, unlike my
colleagues, I would not dismiss the complaint at this
juncture.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.In recognition of these rights, we notify our employ-ees.WEWILLNOT
tell our employees, and thus leadthem to believe, that their protected activities on behalf
of Local 399, International Union of Operating Engi-
neers, AFL±CIO were the cause of their poor evalua-
tions.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.ALEXIANBROTHERSMEDICALCENTERJessica T. Willis, Esq., for the General Counsel.Mark D. Nelson and Sandra J. Tyra, Esqs., of Chicago, Illi-nois, for the RespondentDECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. OnSeptember 24, 1990, Arnold Michaels, an individual, filed an
unfair labor practice charge against Alexian Brothers Medical
Center (Respondent or Alexian Brothers) in Case 13±CA±
29727. On November 6, 1990, the Regional Director for Re-
gion 13 issued a complaint and notice of hearing alleging
that Respondent violated Section 8(a)(1) and (3) of the Na-
tional Labor Relations Act (Act) by discharging Michaels be-
cause he engaged in protected concerted activities.On November 13, 1990, Joachim Saldanha, an individual,filed an unfair labor practice charge against Respondent in
Case 13±CA±29840. On December 28, 1990, the Regional
Director issued a complaint and notice of hearing alleging
that Respondent violated Section 8(a)(1) and (3) of the Act
by failing and refusing to grant a wage increase to Saldanha
because he engaged in protected concerted activities. 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent filed timely answers to these complaints, ad-mitting certain allegations including the jurisdictional allega-
tions, but denying the commission of an unfair labor practice.
On January 4, 1991, an order consolidating cases issued
which consolidated Cases 13±CA±29727 and 13±CA±29840.
Hearing was held in these matters in Chicago, Illinois, on
June 3, 4, and 5, 1991. Briefs were received from the parties
on August 9, 1991. Based on the entire record, including my
observation of the demeanor of the witnesses, and after con-
sideration of the briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation with an office and place ofbusiness in Elk Grove, Illinois, is engaged as a health care
institution in the operation of a hospital, providing inpatient
and outpatient medical and professional care to the general
public. As noted, the Respondent admitted the jurisdictional
allegations of the complaint and I find that it is now and has
been, at all time material, an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted and I find that International Union of Oper-ating Engineers, Local 399, AFL±CIO (Union) is a labor or-
ganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The consolidated complaint alleges that Respondent, actingthrough an admitted supervisor, James Carney, threatened
employees that they would not receive a wage increase and
would lose their jobs because of their union activity. It is
further alleged that subsequent to these threats, Respondent
withheld a wage increase from Saldanha and discharged Mi-
chaels because they engaged in activities on behalf of the
Union. Respondent denies both the making of the threats and
that the actions taken with respect to Saldanha and Michaels
had any relationship to their union activities.A. Facts Relating to the Complaint Allegations1. Background factsRespondent operates a full service hospital in Elk Grove,Illinois. As pertinent to this proceeding, it employees a num-
ber of maintenance and powerhouse engineers, who are di-
vided into two groups for supervisory purposes. One group
which is primarily involved with the powerhouse operations
consists of approximately nine employees and is directly su-
pervised by Jim Carney. The other group consists of approxi-
mately 20 maintenance engineers and is directly supervised
by Facility Manager Bob Plachy.Although the evidence on this point is not altogether clear,Plachy and Carney at most times relevant to this proceeding,
reported to Mike Cole, called a director. Cole reported to
Vice President Tim Schmitt. At least with respect to per-
sonnel matters, Schmitt answered to Vice President of
Human Resources Roger Johnson. Schmitt and Johnson were
subordinate to Executive Vice President Lee Domanico. In
the fall of 1990, Mary Ann Magnifico evidently was given
the responsibilities of both Cole and Schmitt insofar as themanagement of the maintenance and powerhouse employeesis concerned. Cole left the employ of Respondent in Feb-
ruary 1991, in a reorganization of management. Plachy may
not have had to deal with either Cole or Schmitt with regard
to personnel matters as the evidence shows he went directly
to human resources on such matters, dealing there with Per-
sonnel Director Dennis Schroedter, who is subordinate to
Roger Johnson.Charging Party Arnold Michaels worked in the group ofemployees supervised by Bob Plachy. His immediate super-
visor was Bob Rogers. Charging Party Joachim Saldanha
worked in the powerhouse group of maintenance employees,
and was supervised by Jim Carney. In June 1989, primarily
because of dissatisfaction with their treatment by Cole,
Saldanha and fellow powerhouse employee Steve Sullivan
sought out the Union and initiated a campaign to organize
all of Respondent's maintenance employees. Saldanha was
the primary mover in this effort. He obtained a number of
authorization cards and secured the signing of some or all of
these by powerhouse employees. He gave a number of cards
to Michaels and Michaels' fellow maintenance employee,
John Zuffrano, to obtain signatures among their group of
maintenance workers. Michaels passed out about seven such
cards and returned about three signed cards to Saldanha. The
organizing effort was stayed pending resolution of the
Board's health care rules by the courts. Then in May 1990,
Saldanha again begin distributing authorization cards a sec-
ond time. Several employees, including Saldanha and Sul-
livan, signed cards during this second circulation. Evidently,
Michaels, who testified that he signed a card in 1989, did not
sign a second card in 1990.The extent to which Respondent opposed the campaign isnot detailed in the record. However, Respondent's manage-
ment did hold some employee meetings in 1989, urging em-
ployees to come to them with any problems they may havehad. Employee Steve Sullivan responded by taking a list of
problems to Domanico and was heard. Evidently no changes
were promised or occurred as a result of this meeting, which
was cordial. Supervisor Carney testified that he attended a
meeting with Domanico, Schmitt, and Cole where he was
told of the organizing campaign and advised not to interfere
with the campaign or harass in any way the employees under
his supervision. He was asked who among his employees
was supporting the Union, but he did not know. There are
no allegations of campaign misconduct on the part of Re-
spondent within this timeframe, though there is some evi-
dence of interrogation by supervisors which will be discussed
later. All direct evidence concerning threats, interrogations,
or unlawful motivation for action taken by Respondent is di-
rected at the two supervisors, Carney and Plachy. There is
no evidence of any unlawful statement or threat being made
by anyone in management higher in the chain of command
than these two men.2. Evidence relating to the discharge ofArnoldMichaels
Michaels began working for Respondent in August 1979and continued that employment until his termination on June
18, 1990. He was employed as a maintenance engineer on
the second shift, working between the hours of 3 and 11 p.m.
As noted above, his immediate supervisor was Bob Rogers,
and his manager was Bob Plachy. Michaels testified that Re- 393ALEXIAN BROS. MEDICAL CENTER1Employee Steve Sullivan testified that he observed this incidentand that Supervisor Plachy did not see Michaels give Cavanaugh the
card.2Plachy had been a steward for the UAW in his employment withInternational Harvester Company. He admitted that he told more that
one employee he had no problems with unions.3Plachy recalled this conversation and his description of it wasthat it was not confrontational and his remark to Michaels wasmeant as a compliment. I credit his explanation as Plachy was never
shown to harbor any union animus.spondent gained knowledge of his union support in 1989,when according to Michaels, Supervisor Bob Plachy ob-
served him giving an authorization card to fellow employee
Dale Cavanaugh in the shop. On cross-examination, he was
not sure that Plachy saw him give the card to Cavanaugh as
his back was to Plachy.1Michaels testified that Plachy ap-proached the two employees almost immediately after he had
given Cavanaugh a card. Cavanaugh kiddingly asked Plachy
to witness his signing of the card, to which Plachy replied,
``Oh, you are going Union.'' A day or two later, Plachy
called Michaels into his office and asked him what was
going on with the Union. Michaels told him that because the
administration failed to hear the employees' pleas for better
conditions in the shop, including stopping favoritism, the em-
ployees felt they needed representation. Plachy replied that
he had no trouble with the Union as he had been a union
steward in his employment with another company.2Michaelsthen said that he did not think that the administration would
appreciate the employees seeking representation. In June
1989, Michaels was given a ``final'' warning about excessive
absenteeism with discharge threatened for future absenteeism.
He also received a 1-day suspension at this time. No one
contends that this warning and suspension was motivated by
Michaels' union activity.Employee John Zuffrano testified that in 1989, Plachyasked him if he were the instigator of the union organizing
campaign. Zuffrano replied that he was not the instigator,
that he had just been asked to help out and was doing noth-
ing more. Zuffrano is a longtime member of the Union, a
fact that was known by Plachy. Though Plachy evidently
suspected Zuffrano of union support and may have suspected
that Michaels was a union supporter, nothing adverse or un-
usual happened to either employee until June 1990. Plachy
testified that he was aware of the 1989 union campaign and
was aware that employees John Zuffrano, Dominic Exconi,
and Steve Sullivan were union supporters. He testified that
he never heard of Michaels supporting the Union.In April 1990, Michaels had another conversation withPlachy in Plachy's office about Michaels' belief that Re-spondent was showing favoritism toward a coemployee. Mi-
chaels had heard that fellow employee Bill Brandt had been
forced to work on a weekend to cover for another employee
who was taking off. Brandt had been denied overtime for
this work and was required to take a day off instead. Mi-
chaels questioned Plachy about this situation, noting that an-
other employee got overtime for apparent make-work.
Though Plachy brushed the question off at the time, he later
called Michaels into his office where he explained that the
employee drawing overtime was learning to operate a special
machine and because of budget outlays, the time spent was
charged to another account, snow removal. Michaels said
that this did not seem fair. Plachy suggested that Michaels
should become a union steward, and Michaels replied that if
the Union came in, he might be steward.3Shortly after this meeting, Michaels asked Plachy for theemployees' overtime cards, intending to take them to Re-
spondent's executive vice president Domanico. Plachy de-
clined to give him the cards, telling him more or less that
he would not give Michaels fuel to light a fire under him.
I cannot find in the record that Plachy addressed this alleged
conversation and will credit Michaels testimony that it oc-
curred. However, I do not find that it supports Michaels' as-
sertion that his union activities were behind his discharge. If
Plachy's motives with respect to his treatment of Michaels
were anything less than legitimate, I believe their roots are
found not in Michaels' nominal union activity, but in the fol-
lowing testimony given by Michaels himself. Michaels testi-
fied that ``Plachy hasÐwould have like to have seen me
gone from the day that he startedÐin several instances, he
treated me differently than he treated other people. I had of-
fered to make up time when I had to take time off and he
refuged that. He would allow other people to make up days
they had taken off. Plachy on more than one occasion ac-
cused me of being after his job.''The next noted encounter between Michaels and Super-visor Plachy was at an regular employee meeting held in
mid-May 1990, and attended by all maintenance and power-
house employees and several management representatives in-
cluding Supervisor Plachy, Executive Vice President
Domanico, and Human Resources Vice President Roger
Johnson. At this meeting Michaels brought up the fact that
a relatively new man had been allowed to attend an industry
show in Chicago and was paid for attending. The senior men,
including Michaels, were told if they arrived late for their
shift because of attending the show, they would have their
pay docked. Management, through Mike Cole, responded that
the employee allowed to attend the show had been sent there
to look at a particular machine and determine if he could op-
erate it. Michaels did not accept that explanation as the Re-
spondent had purchased such a machine a year earlier.Michaels then brought up the fact that outside contractorshad keys to areas that employees did not, that material was
disappearing from these areas and that the employees were
being blamed, but not the contractors. Plachy replied that Mi-
chaels was trying to get a key to his office and that he was
always looking for a change. Michaels then said that if the
Union were in, the employees would be able to have those
changes. According to Michaels, Plachy gave an angry re-
sponse which Michaels cannot remember.Powerhouse employee Steve Sullivan attended this meet-ing and remembered Michaels complaining about the matter
of attendance at the industry show. According to Sullivan,
management was paying no attention to Michaels. Towards
the end of the meeting, Michaels said to just wait until the
Union gets here and things will be fair then. There was no
response from management according to Sullivan. John
Zuffrano recalled Michaels saying that when the Union gets
here, things are going to change around here. He could not
remember any other details of the meeting, but noted that
Michaels and Plachy had had a number of arguments over
the years.Michaels' problems that formed the basis for his dischargebegan in the first part of June 1990. Michaels was scheduled 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Michaels had been given a warning about excessive absenteeismand failure to follow the call-in policy by Schroedter in June 1989.
At that time, it was stressed that Michaels call his supervisor if he
was not going to be able to make his shift. Michaels had been given
similar warnings in 1985, 1986, 1987, and 1988.5Michaels testified that during this timeframe, he was getting verylittle sleep because of worrying about the threat of harm to him and
thus was very tired when he spoke with Rogers.6Zuffrano testified that Michaels had discussed his June 1989warning with him and had mentioned that he would be discharged
if he was absent again.to work June 3±7, and did work on June 3. Michaels did notreport to work on June 4 because he had car trouble. On this
date, the Respondent's dispatcher had called him to see if he
could come in early as the hospital was overloaded with
work. He told the dispatcher that it was likely he would notmake it to work because of problems with his car. According
to Michaels, the dispatcher said she would report the situa-
tion to Bob Rogers, Michaels' immediate supervisor. Plachy
testified that the dispatcher reported Michaels' response to
him that day. As Michaels not only did not report to work
early on June 4, but also did not report for his scheduled
shift, Respondent contends that he violated its call-in require-
ment.According to Michaels, the call-in procedure for his de-partment required an employee to call in 1 hour before his
shift if he knew he was not coming in. This is apparently
correct. Plachy testified that unscheduled absenteeism could
result in having to replace the absent scheduled employee
with another employee paid overtime or double time. Absen-
teeism also presented a problem if the absent employee's
skill was needed and was not possessed by another em-
ployee. The call-in procedure allowed management time to
fill in for the absent employee if necessary. Employees are
supposed to call their immediate supervisor, or in their ab-
sence another supervisor. Michaels had been specifically in-
structed to call either Supervisor Rogers or Manager Plachy.
However, for his own reasons, he apparently never called ei-
ther of these two or any other supervisor on those occasions
when he called in to report he was going to be absent. He
chose instead to call the hospital's dispatcher, whom he
asked to relay his message to his supervisors. This breach of
procedure was overlooked when Michaels was absent for 3
days in early May 1990, but was part of the basis for his
termination for his absences in June 1990.On the next day, June 5, Michaels did not report to workbecause he received a threatening phone call related to his
son, who evidently has a serious problem with physically
violent gangs in the Chicago area. In response, Michaels
called the police who suggested that he leave his home.
When Michaels declined to do so, the police volunteered to
step up patrols near his home, but could not afford to station
personnel at his home. Fearing for the safety of his wife and
home, Michaels decided to stay home. He testified that on
June 5, he called the Respondent's dispatcher and told her
what had occurred. He also told her he would probably be
taking off a couple of days to protect his wife and property.
The dispatcher said she would relay this information to Su-
pervisor Rogers. Michaels was called by Rogers that day,
and Michaels testified that he gave him the same information
he had given the dispatcher. Michaels also told him he
should not tell Plachy because he would probably be happy
to hear that someone wanted to injure Michaels. Rogers told
Michaels to be careful and that he would be talking to him
again. According to Michaels, he was not told that he could
not take the time off.Plachy was unaware that Michaels had called the dis-patcher on June 5. As Michaels did not report to work for
his shift, Plachy asked Rogers to call and find out when Mi-
chaels was coming back to work. After some failed attempts
to reach Michaels, Rogers did contact him and reported back
to Plachy that Michaels was difficult to understand and had
mumbled something about a problem at home, and would bein the next day. Plachy then called Personnel Director DennisSchroedter, advised him of the situation, and asked him how
to proceed. Schroedter told him to continue to try reaching
Michaels and find out when he was returning to work.4Michaels did not go to work on June 6, and he did notcall in. Rogers called him and asked if he was coming in and
Michaels replied that nothing had changed and that he would
not be coming in. When Michaels did not report for work
or call in, Plachy instructed Rogers to call him, for, among
other things, the combination of the lock on Michaels' lock-
er. Respondent planned to do some work on the lockers that
day. Rogers called Michaels and reported to Plachy that he
was difficult to understand, could not remember the com-
bination, and said to cut the lock off.5Michaels did not go to work on Thursday, June 7, and didnot call in because he was sleeping during the day because
of his activity in protecting his home at night. At about 7:30
p.m., about 4-1/2 hours after the scheduled start of his shift,
he called the hospital and asked to speak with Head House-
keeping Supervisor Wilson David. He spoke instead with
Kathy Muncie, a leadperson in housekeeping, who was fill-
ing in for David. He explained his situation to her and told
her that he expected to be in on Sunday, his next scheduled
day of work. She said she would report this to Supervisor
Rogers. There was no explanation why Rogers was not
called directly by Michaels. On this date, Plachy tried to
reach Michaels on several occasions, but was unsuccessful.
Michaels testified that he cut off the ringer on his telephone
so he could sleep.On June 8, Plachy tried to reach Michaels again, thoughit was Michaels' normal day off. He wanted to tell him not
to report on his next scheduled work day, Sunday, June 10,
because he had covered Michaels' shift with another em-
ployee. Plachy spoke again with Schroedter on this date and
was advised to try to call Michaels, and if he was unsuccess-
ful, to notify him in writing not to report on Sunday. There-
fore, Plachy sent Michaels a letter by courier.On June 8, Michaels observed someone putting somethingin his mailbox, but did not attempt to see what it was as he
believed it might be a letter bomb. On Saturday, June 9, he
decided to open his mailbox with a broom and discovered a
letter from Plachy, which advised that Plachy had been un-
able to reach him on June 7 and 8 and that he had been
taken off the Sunday schedule. He was also advised to con-
tact Rogers before returning to work.On Sunday morning, Michaels called Rogers to advise hewould not be coming in pursuant to Plachy's instructions.Plachy testified that on Monday, June 11, he received aphone call from Michaels who asked, ``Am I in deep trou-
ble?'' Plachy replied that he probably was, but he should
come in and talk about it.6Michaels reported to the hospital 395ALEXIAN BROS. MEDICAL CENTER7In this regard it should be noted that Respondent has an em-ployee assistance program that helps employees with a variety of
problems. Michaels had been referred to this program in the past be-
cause of his absenteeism, but chose not to participate.8Johnson testified that he assigned someone other than Schroedterto aid in the grievance because Schroedter had already made up his
mind. Michaels thought enough of the efforts made in his behalf by
the man assigned to help him that he sent a thank-you note.9Carney admitted that he was aware that Saldanha was a unionsupporter in the summer of 1989; however, he denied ever having
a conversation with Saldanha about the Union. It was pointed out
that Saldanha received a 4-percent raise as a result of his August
1989 evaluation even though he was a known union supporter. I
found Saldanha to be a credible witness, though somewhat uncertainContinuedand was taken by Plachy to see Dennis Schroedter. Accord-ing to Michaels, Schroedter asked Plachy if he knew why
Michaels had been off work and Plachy said he did not.
Plachy also said that Michaels had been off a total of 13
days (apparently unscheduled days) during the last year.
Schroedter asked Michaels why he had been off and Mi-
chaels began explaining the situation. According to Michaels,
Schroedter became aggressive and began interrogating him.
Responding to Schroedter's manner, Michaels told him that
if he wanted to suspend him, he could suspend him; how-
ever, if he wanted to terminate him, he would have a fight
on his hands. Schroedter asked if Michaels had contacted Su-
pervisor Rogers while he was absent and Michaels replied
that he had not, testifying that he did not want to get Rogers
in trouble with Plachy. He thought that Rogers had taken
him at his word when he had asked that Plachy not be told
of this problem.According to Michaels, Schroedter threw Michaels' per-sonnel file on the desk and asked if he planned to fight with
a file like that. Michaels accused Plachy of creating the file
and Schroedter told him to go home, that he would check
out his story and would contact him later. Michaels expected
he would be suspended.With respect to this meeting, Plachy testified thatSchroedter asked Michaels why he had not called in to report
he would not be at work? According to Plachy, Michaels re-
sponded with an apology, saying, ``I knew better, I should
have but I didn't. Next time I will know. If I have to, I will
make arrangements with my brother-in-law or somebody to
drive me to work.'' Michaels also explained the cir-
cumstances of his absence, but Schroedter was most con-
cerned with his failure to call in.Schroedter testified that he asked Michaels why he hadbeen absent and whether or not he had made contact with
the supervisory personnel in his department. Michaels told
Schroedter about his car problem and the gang problem.
With respect to calling in, he said that he did not contact
Plachy because he did not believe Plachy would be sympa-
thetic to his problem. Schroedter asked why he didn't call
some other management person. Michaels replied, ``Well,
maybe I should have.'' Michaels also indicated that he could
have gotten to work on the first day of his absence by using
his wife's car or getting a fellow worker to take him.Schroedter said Michaels admitted that he had been exces-sively absent, saying, ``Yes, I understand that I have a bad
work record. Not performance-wise, but attendance-wise.''
Schroedter testified that he was frustrated because he had had
previous conversations with Michaels on the same subject
and had stressed on those occasions the seriousness of his
absenteeism, that he should be regular in attendance and
should call his supervisors in a timely manner if he was
going to be unavoidably absent.The next day, worrying about not telling management thathe had in fact talked to Supervisor Rogers about his absence,
Michaels went to see Roger Johnson, head of human re-
sources. He informed Johnson of the true facts and Johnson
asked that Schroedter be similarly informed. Michaels also
had a conversation with Plachy who did not know what was
happening with respect to possible discipline.A day or two after his meeting with Michaels, Schroedterhad a conversation with Roger Johnson. Schroedter rec-
ommended that Michaels be terminated because he did notbelieve that there was any way to change his behavior withrespect to attendance or calling his supervisors.7Johnson testified that Michaels was discharged for exces-sive absenteeism. After having been informed of the problem
by Schroedter, he advised Schroedter to check the facts.
Later, he had a meeting with Schroedter and Plachy.
Schroedter did not believe that there were acceptable reasons
for Michaels not notifying the department on a timely basis,
that Michaels had alternate means of getting to work, and
that he had been warned about the same problem in the past.
Schroedter recommended discharge as did Plachy.Johnson testified that the hospital considers excessive ab-senteeism to include patterns of absences, reasons for ab-
sences, timely notification of absences, documentation of ab-
sences, and prior work record. There is no specific discipline
for a given number of absences. Human resources regularly
becomes involved in disciplinary matters and about 90 per-
cent of all disciplinary actions are reviewed by Johnson. All
issues of discharge are reviewed by him.After Michaels was discharged, he pursued an internalgrievance over the matter. Human resources assigned a very
qualified and competent employee to aid him.8The two pre-pared a comprehensive written grievance touching on all
matters regarding the incident for which Michaels was termi-
nated. The preparation of this document required several
days, several interviews, and a number of corrections. At no
time in this process did Michaels raise the possibility that
union activity may be a cause for his termination. During the
process, Michaels admitted that his absenteeism was exces-
sive.The grievance was presented to a panel of composed ofmanagement and nonmanagement employees and Michaels
was given the opportunity to present the written grievance
and explain his case. At the end of his presentation, he men-
tioned for the first time that his union activity might be be-
hind his termination. The panel voted to uphold the dis-
charge.3. Evidence relating to the threat to discharge and thewage increase withheld from Joachim SaldanhaSaldanha has been employed by Respondent as a station-ary engineer in the powerhouse employee group for about 12
years. His immediate supervisor is Jim Carney. In August
1989, he had a conversation about the Union with Carney,
telling him about his union activity and that the employees
wanted better representation. Carney said, off the record,
``okay, but I do not want them to know I talked to you.''9 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
about the sequence of events. I will credit his testimony in this re-gard. However, I am not sure what to make of it. Carney had been
instructed not to interfere in the campaign or harass employees, so
perhaps he did not want to be accused by his superiors of engaging
in conversations about the Union with employees in possible viola-
tion of the Act. Perhaps he was referring to other employees hearing
of the conversation. The ``them'' referred to could be either manage-
ment or employees.10Tim Schmitt took over the management of the maintenance andpowerhouse employees in August 1989.11Magnifico had just replaced Schmitt insofar as management ofthe involved employees is concerned. I found Magnifico to be com-
pletely in command of the facts and as credible a witness as I have
ever heard. Her entire testimony is credited and to the extent that
any other testimony varies from it, her testimony is credited.12Saldanha filed his charge in November, thus he is wrong aboutthese events occurring in September.Employees at Respondent's facility are evaluated on anannual basis at their hiring anniversary date. Saldanha re-
ceived his last evaluation in September 1990, and it was
given by Carney. According to Saldanha, when Carney gave
him this evaluation, he said he did not agree with it, but that
it was handed to him by Tim Schmitt and he had been re-
quired to change an earlier evaluation he had prepared.
Saldanha had seen the earlier evaluation which had rec-
ommended that he get a 4-percent raise. The later evaluation
recommended no increase. Saldanha objected to the evalua-
tion as false and wrong and threatened to go to the NLRB
about it. According to Saldanha, Carney said that he did not
blame him and told him he thought it was because of the
Union. Carney admits having this conversation with
Saldanha, but denies he mentioned anything about the Union
or that Saldanha said he was going to the NLRB. It is dif-
ficult to determine the truth in this situation. Both Saldanha
and Carney appeared credible. Saldanha undoubtedly believes
his union activities are at least in part behind the poor eval-
uation and testified that he obtained this belief in the instant
conversation with Carney. Yet Saldanha was told at this time
by Carney that he was going to recommend that he be re-evaluated in a couple of months and did not file his charge
until November, when the reevaluation was not forthcoming.
Therefore, to me, the timing of the conversation seems
wrong. Though I cannot be sure, I will credit Saldanha's
version of this conversation at least to the extent that Carney
is alleged to have said that he thought that the evaluation
was because of the Union. I do not know what he based this
comment on however. As will be detailed below, Respondent
contends that Saldanha's low evaluation was the honest re-
sult of evaluating him under a new process that affected all
powerhouse employees. Whether Carney considered the en-
tire new evaluation process to be in response to the union
campaign or whether he felt Saldanha was a target of
Schmitt cannot be determined. I do not believe Carney's
thought that the union campaign played a part in the evalua-
tion accurately reflected the truth however, based on subse-
quent events.With respect to the evaluation process, Carney testifiedthat sometime in 1989,10Tim Schmitt held a meeting withhim about employees' performance levels and told him to
come up with a new way to evaluate his employees, one
which could gauge the amount of work the engineers were
producing. In the course of this conversation, Schmitt asked
him to grade his employees, with the best receiving a grade
of 100. Carney said if his best engineer was 100, his worst
was about 25, mentioning Steve Sullivan and Joe Saldanha
as the worst.By July 25, 1990, Carney had prepared some new stand-ards for evaluation which called for some new assignments
for the employees. He presented it to the employees underhis supervision shortly thereafter. No one commented whenthe assignments were announced. It is not clear whether the
employees were told that these assignments would have an
immediate bearing on their evaluations.In August 1990, Carney prepared Saldanha's yearly eval-uation, filling out the evaluation form as he had in the past,
finding that Saldanha ``normally meets expectations'' and
recommending a 4-percent wage increase. He took the eval-
uation to Mike Cole, who gave it to Tim Schmitt. Schmitt
called Carney in and told him that the evaluation was incor-
rect, because if he evaluated an engineer at 25 percent of the
performance of his best engineer, how could he say that em-
ployee ``normally meets expectations.'' Carney replied that
the way the form was set up, it was difficult not to find that
an employee ``normally meets expectations.''Schmitt told Carney to redo the evaluation using the newstandards he had just finished. He did so, got Cole's approval
of the evaluation, and presented it to Saldanha. Saldanha was
unhappy as the evaluation called for a zero wage increase.
He convinced Carney that he was trying harder, so Carney
sent a memo to Cole seeking to have Saldanha reevaluated
in another few months. Carney reevaluated Saldanha 2
months later and found that he ``normally meets expecta-
tions'' and recommended a wage increase of 3 percent.Saldanha has always received raises in the past and thereappeared to be no valid reason for the drastic change in the
1990 evaluation as he had not been warned about poor per-
formance nor had he been disciplined. Saldanha testified that
in September he was approached by Mary Ann Magnifico,11who told him that Steve Sullivan had complained to her
about his evaluation and she had learned about Saldanha's
situation during the course of Sullivan's complaint. She told
him she was going to look into the matter. Saldanha told her
it was too late because he had just visited the Labor Board.12Magnifico replied that she was going to see that he was
treated fairly and if he had any complaints to come to her.
He said that he was going to think about his evaluation and
that he might withdraw his charge. Magnifico said that she
could not tell him whether or not to withdraw it, but that she
was going to treat him fairly. As a result of Magnifico's ef-
forts Saldanha got his 4-percent increase and attempted to
withdraw his charge. The Region refused to accept the with-
drawal.Tim Schmitt testified that in March 1990, he had a meet-ing with Cole and Carney to discuss increasing performance
levels. According to Schmitt, at this meeting Carney, on a
scale of 100, placed the performance of Steve Sullivan at
about 20 percent and that of Saldanha at about 25 to 30 per-
cent. Schmitt indicated this was not an acceptable level of
performance and made suggestions as to increasing them. He
discussed how to define the job roles and to identify criteria
that could be used to measure performance. He asked Carney
to use his suggestions to develop criteria for evaluating the
performance of his employees. 397ALEXIAN BROS. MEDICAL CENTER13Sullivan testified that Saldanha was expecting a 6-percent raisebecause the other powerhouse employees had received this level of
raise. This is curious because Saldanha was the first powerhouse em-
ployee to be evaluated for potential raises for the year. Saldanha
himself did not testify about expecting or wanting this level of raise.14Schmitt and Carney testified about the meeting in which Schmitttold Carney to redo the evaluation. No one mentioned Domanico's
presence. Carney denied saying anything about the Union and what
the Respondent had spent fighting the Union. He denied having any
knowledge about what the hospital had spent. I credit his denials.
I did not find Sullivan to be a credible witness. He appeared to em-
bellish his testimony with whatever he thought might be harmful to
management. Unlike Saldanha, Sullivan was getting a raise in his
initial evaluation, the same increase he had gotten the previous year.ContinuedCarney completed most of his assigned task. In the sum-mer of 1990 Schmitt began reviewing evaluations and the
first he saw was Saldanha's. Schmitt was surprised and con-
cerned because the evaluation was much higher than an em-
ployee rated at 25 to 30 percent should be rated. He consid-
ered the level of evaluation to reflect performance in the
higher range of expectations. Schmitt called Mike Cole and
indicated he was upset with the evaluation, asking to speak
with Cole and Carney.At this meeting, Carny explained the evaluation by sayingthat he did not feel as though he would have management
support if the review was written with a lower performance
rating. Schmitt pointed out that the new evaluation system
was his idea and support would be given. Carney said that
he had not been sure, but that he would change the evalua-
tion.As noted earlier, at about this same time, management ofthe facilities group of employees was taken from Schmitt and
given to Mary Ann Magnifico. Schmitt never again saw the
evaluation. Schmitt testified that he did not know that
Saldanha was a union supporter.Magnifico was made assistant vice president of facilitiesand engineering in August 1990. Shortly after taking over
these duties, she had a conversation with Sullivan wherein
Sullivan expressed concern about his evaluation because it
was not as good as his last one. Magnifico asked whether
he had been written up, disciplined, or received any com-
ments about his performance in the past year. Sullivan said
he had not. She reviewed the evaluation and found it unusual
in that there were no comments to support the various grades
assigned Sullivan in the evaluation form. She then asked Sul-
livan why he thought his evaluation was lower than the pre-
vious one. He blamed it on Mike Cole, who he said was out
to get the guys, and also mentioned his union support.Magnifico did not believe this to be the case and decidedto review Sullivan's record and speak with Jim Carney. Sul-
livan also mentioned Saldanha's evaluation being lower than
expected and the fact that Saldanha blamed it on a belief that
Cole was prejudiced against him because of his Indian ori-
gins and his union activity. Cole had evidently made some
derogatory comments about Saldanha regarding his heritage.
Magnifico determined to look into this matter.She then got the two employees' personnel files andverified that neither had been written up during the last year.
She then called Roger Johnson and explained what she had
learned about the evaluations. Johnson said that she had the
authority to reopen the evaluations and she indicated that she
was going to speak with Carney and Schmitt about the mat-ter. First, however, she went to see Saldanha and he con-
firmed that he was upset by his evaluation and said that he
believed Cole was out to get him because he was Indian. He
also said that Carney had told him that Schmitt had made
him change his earlier satisfactory evaluation. Saldanha of-
fered, ``Tim doesn't like me. They are trying to get us all
in here.'' He believed that part of it was because of the
union activity and said that he had told Carney that he was
going to talk to someone about it.Magnifico said she would look into the situation andstraighten it out. Saldanha said that he was going to talk to
someone about the situation the next day as he had warned
Carney.Magnifico met with Carny and he said he was told by TimSchmitt to change the evaluations, relating the story about
the ranking of employees and the efforts to raise performance
levels, indicating that the evaluation was Schmitt's idea, not
his. He said the last evaluation was made based upon the
new performance standards that had been in effect for about
4 weeks.Magnifico directed Carney to redo the evaluation to reflectexactly what his expectations were from the employee and
to explain to the employee what the job standards and expec-
tations would be for the next year. She asked that this be
done immediately. She next called Roger Johnson, telling
him what she had discovered. Johnson agreed with her belief
that the employees should not be given an annual evaluation
based on standards in effect for only a month. He also
agreed with her suggestion to give Sullivan and Saldanha
evaluations that were the same as the previous year's evalua-
tions and advise them that new standards were being used for
the upcoming year.Carney failed to deliver the redone evaluation on Saldanhaas requested, so after checking with Johnson, Magnifico took
upon herself to complete the paperwork to give the two em-
ployees the same raises they had received the previous year,
making the raises retroactive to the evaluation dates. She
then informed Sullivan and Saldanha that this had been done.
Saldanha expressed some concern to her because he had al-
ready filed charges with the Labor Board and did not know
whether he wanted to go forward with his complaint. She re-
sponded that she could not tell him what to do and for him
to do what he thought best for him.Sullivan offered testimony relating to his evaluation aswell as some other conversations he had with Carney where-
in he alleged Carney advised him of his precarious position
because of union activity. When Sullivan learned that
Saldanha was not getting a recommended raise in his 1990
evaluation, he became concerned as he was due to receive
an evaluation also.13Therefore, he went to Carney and askedabout Saldanha's evaluation. Carney told him that he had
recommended a 4-percent raise for Saldanha, but that his
boss, Mike Cole disapproved and told him to bring the eval-
uation to the administration for approval. According to Sul-
livan, Carney said he met with Tim Schmitt and Lee
Domanico, who chastised him for giving Saldanha a raise
and was told to eliminate it. Carney said that the hospital had
spent $80,000 fighting the Union and it was not going to pay
any more money to the employees than they were then pay-
ing, adding that the administration had told him to write
``us'' up for any little thing he can to get rid of us.14 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Therefore it makes no sense for Carney to say to him that the hos-pital was not going to pay any more money to employees. Neither
Saldanha nor Sullivan were written up for anything from the start
of the union organizing campaign to the date of hearing. At the time
of the this alleged statement, the union campaign was over a year
old.15General Counsel relies to a great extent on the testimony of Sul-livan to show that Plachy saw Michaels hand the card to Cavanaugh.
Sullivan testified: ``I was coming through the maintenance shop and
he was havingÐDale Cavanaugh had a card in his hand and they
were talking. I started heading over towards him and then Bob
Plachy walked out of the office. So I stopped.'' In response to the
question, ``Did you actually see Plachy viewing Michaels as he
handed a card to Dale Cavanaugh?'' ``No. Dale Cavanaugh already
had the card in his hand when Bob Plachy came walking out the
office. He was signing it and turned to Bob Plachy and said, `Would
you like to witness this?' I saw Mike hand him the card. I don't
think Bob Plachy did. He was not in his office at the time.''In October 1990, Sullivan received his evaluation, whichcalled for a 3-percent raise. Carney did not comment about
the evaluation. This evaluation was the same or similar to
evaluations Sullivan had received in prior years, including
the amount of the recommended raise.Also in October, Sullivan became upset about the actionsof a fellow employee and complained to Carney. According
to Sullivan, Carney told him that he shouldn't do anything
because he ``was in enough trouble with this union, and
would probably be fired by Christmas.'' Carney added that
Saldanha would probably be fired also because of the Union.With respect to this threat, Carney testified at the end ofNovember or the first of December, Sullivan called him at
10:30 p.m., complaining about another employee coming in
and harassing him. He responded that Sullivan shouldn't
worry about anybody else's job, but to worry about his own.
If Sullivan's job performance didn't improve that he
wouldn't be around for Christmas. Carney then hung up. He
denied relating anything about the Union to Sullivan. I credit
Carney's version of this conversation. Not only did he appear
more credible than Sullivan, but other factors support his tes-
timony. Carney did not appear to like Sullivan a great deal.
It would not seem likely that he would go out of his way
to warn Sullivan that management was out to get him.
Saldanha did not testify that he was similarly warned by Car-
ney, though Sullivan alleged that Carney threw his name in
whenever these warnings were made. Sullivan and Saldanha
were still employed by Respondent at the date of the hearing,
some 6 months after Christmas 1990. As noted above, nei-
ther had received any discipline since the start of the union
campaign in June 1989.Sullivan also testified that at some point before August1990, as Carney was leaving on vacation, he called Sullivan
from the airport to warn him that the administration may be
after Sullivan while Carney was gone. He said that they had
been pulling his timesheets as well as those of Saldanha,
adding that ``they are looking to get you and to watch out.''
Timesheets are kept on a daily basis and reflect what the em-
ployee did on an hourly basis. Sullivan assumed that this ac-
tion was being taken because of his union activity though
Carney did not mention anything about the Union.Carney denied calling Sullivan from the airport and tellinghim that the administration was out to get him. He denied
telling Steve Sullivan that he was instructed to pull his time
sheets. For the reasons set forth above dealing with my find-
ings on the credibility of Sullivan vis a vis Carney, I credit
the denial of Carney.B. Was Arnold Michael Discharged Because HeEngaged in Protected Concerted Activities?Counsel for General Counsel asserts that Michael was dis-charged by Respondent because he engaged in protected
union activities rather than the reason asserted by Respond-
ent, excessive absenteeism, thereby violating Section 8(a)(3)
and (1) of the Act. To establish a violation of Section 8(a)(3)and (1) of the Act, General Counsel has the burden of prov-ing that the discharge was illegally motivated, Superior CoalCo., 295 NLRB 439 (1989).The Board set forth the analysis to be used in determiningRespondent's motive in Wright Line, 251 NLRB 1083(1980). Under Wright Line, the Board first requires that theGeneral Counsel make a prima facie showing sufficient to
support the inference that protected conduct was a ``moti-
vating factor'' in the employer's decision. Once this is estab-
lished, the burden shifts to the employer to demonstrate that
the same action would have taken place even absent the pro-
tected conduct. Within the framework of this analysis, if the
reasons for the discipline advance by the employer are
deemed to be pretextual, the employer's defense of justifica-
tion is deemed ``wholly without merit.'' Wright Line, supraat fn. 5; Limestone Apparel Corp., 255 NLRB 722 (1981).Furthermore, a finding that the employer's justification was
pretextual can augment General Counsel's prima facie case
that protected activity was a ``motivating factor'' in the deci-
sion to discipline:It is the General Counsel's burden to establish a par-ticular motivation on the part of any employerÐa dis-
criminatory motivationÐin order to prove the instant
allegations. Support for a finding of unlawful motiva-
tion ``is augmented [when] the explanation of the [em-
ployer's conduct] offered by the Respondent [does] not
stand up under scrutiny.''C-F Air Freight, 247 NLRB 403, 409 (1980) citing NLRBv. Bird Machine Co., 161 F.2d 589, 592 (lst Cir. 1947).However, if the reasons advanced by the employer for the
discipline at least have some merit, a ``dual motive'' for the
discipline may exist, and at that point the issue becomes
whether the reasons and evidence in support of the reasons
advanced by the employer are sufficient to sustain its burden
of proof that the employee would have been disciplined re-
gardless of the protected activity. Wright Line, supra at fn.5.With regard to the necessity of establishing Respondent'sknowledge of Michaels' protected activity, General Counsel
urges that Michaels' union support was well known. I dis-
agree. He testified that he signed an authorization card in
199, though no such card was shown to exist. He testified
that Plachy saw him give a card to coemployee Dale
Cavanaugh, but the best evidence suggests that Cavanaugh
already had the card when Plachy approached.15Michaelsdid nothing else that would tie him to the Union. Indeed,
Plachy testified that he knew John Zuffrano, Dominic
Exconi, and Steve Sullivan supported the Union, but never
heard of Michaels doing so. The fact that Plachy asked Mi- 399ALEXIAN BROS. MEDICAL CENTERchaels what was going on with the Union could support ei-ther the inference that Plachy believed Michaels was for, or
against, the Union. Certainly there is no showing that theperson who made the decision to discharge, Schroedter or the
person who approved that decision, Johnson, had any knowl-
edge of union activity on the part of Michaels.Moreover, Plachy was not shown to harbor any union ani-mus. He took no action against Zuffrano though he knew
him to be a union supporter and a member of the Union. All
of the statements attributed to Plachy wherein the Union is
mentioned would indicate that Plachy was neutral on the
subject. There is no evidence that Schroedter or Johnson har-
bored union animus. There is no evidence that Domanico
harbored union animus. Indeed, Domanico advised Carney
not to interfere with the union campaign or harass employ-
ees. Even Sullivan indicated he got no hint of any animosity
when he responded to Domanico's request that employees
bring their problems to him at the outset of the union cam-
paign. The only evidence of management animosity comes
from statements attributed to Carney, a matter addressed in
the next section of this decision.If Plachy were aware of Michaels' union support and wasdetermined to get rid of him because of that support, he had
the opportunity to do so in early May 1990. As noted by
General Counsel on brief, in an April meeting with Plachy,
Michaels complained about overtime being denied to a fel-
low employee. His efforts in this regard prompted Plachy to
comment that he would make a good union steward, and Mi-
chaels replied that if the Union got in, he may be a steward.
Shortly thereafter, Michaels requested that he be given the
employees' overtime cards so that he could discuss the situa-
tion with Domanico. Plachy angrily refused, saying that he
wasn't giving Michaels the fuel to light a fire under him. At
about this same time, Michaels was absent from work for 3
days, resulting from a injury arising from his job. He called
in to the dispatcher on this occasion, not his supervisor. Yet,
Plachy did not seize on this opportunity to discipline Mi-
chaels.The next act which General Counsel contends motivatedhis discharge occurred in mid-May, when Michaels engaged
in an argument with Plachy on the matter of overtime and
finished it by saying that things would change or be fairer
when the Union came in. I agree with General Counsel that
Michaels' activity both at this meeting as well at the earlier
meetings with Plachy was protected. He was acting on behalf
of himself and his fellow employees to redress what he be-
lieved to be an unfair overtime policy. Nothing he did or
said in these meetings would strip him of the protection of
the Act. However, did this protected activity contribute to or
motivate his discharge? No one who testified about this
meeting indicated that the management officials present
seemed upset or taken aback by Michaels' statement.
Zuffrano testified that Michaels and Plachy had had heated
exchanges before. As noted immediately above, Plachy had
just about the same type confrontation with Michaels a few
weeks before and did not take advantage of Michaels' May
absence to discipline him.General Counsel points to the fact that Michaels was notdisciplined for the May absences to support the theory that
there was no legitimate reason for discharging Michaels a
month later for four more absences. It appears to me that the
fact that he was disciplined in May undercuts the notion thatPlachy was out to get Michaels for his protected activitymore than it supports the theory that management's reaction
to the second set of absences establishes unlawful motiva-tion. First the mid-May meeting was only a few days after
Michaels' May absences. Respondent could have reviewed
these absences and taken disciplinary action based on them,
without waiting for its next opportunity. The next oppor-
tunity may never have come. Second, the circumstances of
the two sets of absences is also different. In the first, Mi-
chaels was absent due to a physical injury that arose out of
his job, and he called in to someone every day. In the June
incident, Michaels did not call in every day and Plachy was
not made aware of the cause of the absence until he took Mi-
chaels to Schroedter's office for an interview. Moreover, all
he did hear about calls made to Michaels at this time was
that he was difficult to understand. I do not believe that it
is difficult to understand why a supervisor would become
concerned in these circumstances when he did not when an
employee was out with a known injury.Although General Counsel can make some case for thematter that calling in to the dispatcher was not unusual for
Michaels, it was not shown that Schroedter ever knew that
Michaels was not following his specific instructions to call
his supervisor until the June incident. Moreover, the cir-
cumstances of the June incident were unusual. Once manage-
ment began calling him about his absence, I do not find it
illogical for them to expect Michaels to call in to them in-
stead of a dispatcher or a leadperson in another department.According to Plachy's credible testimony, all he heard re-garding the reason for Michaels' absence was that Michaels
was difficult to understand over the phone and mumbled
something about a problem at home. His own efforts to reach
Michaels were unsuccessful, thus logically causing him to
view this absence with more concern. Michaels himself knew
that he was in trouble when he returned to the facility after
his absence, and apparently fully expected to be suspended.
It was the level of discipline, discharge, that caused him to
fight for his cause. Yet, Michaels did not mention that his
union activity may have played a part in his discharge until
the end of his grievance meeting. Although he testified that
he was fearful of raising the matter with Schroedter, Johnson,
or the person who aided him in preparing his grievance, I do
not believe him. He was not the least bit fearful of accusing
his supervisor, Plachy, of being out to get him and causing
him to have a bad attendance record. He did this in his meet-
ing with Schroedter and again in his written grievance. He
obviously believes this as he testified that Plachy has been
trying to get rid of him for years because of Plachy's fear
that Michaels is after his job.Finally, from a credibility standpoint, having carefully lis-tened to their testimony, I do not believe that Johnson or
Schroedter acted from any motive or for any reason other
than the one they gave at the hearing. Perhaps Michaels is
correct in believing that Plachy wants to get rid of him, but
I cannot find that Plachy's motivation is based on any pro-
tected activity engaged in by Michaels. In any event, Plachy
did not make the decision to discharge Michaels. That was
the decision of Dennis Schroedter, reviewed by Roger John-
son, and upheld by an apparently unbiased employee-man-
agement appeal panel in the grievance process.Respondent's records do not show disparate treatment. Atleast five other nonprobationary employees were discharged 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.17If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''for excessive absenteeism during the period 1989±1990. Onbrief, General Counsel attempts to find differences between
these discharges and that of Michael. Such difference do
exist and differences exist as well between the circumstances
of each of these discharges. Johnson credibly testified that
each case is considered individually and not by a rigid stand-
ard. General Counsel does seem to overlook the fact that Mi-
chaels had been repeatedly warned over a period of years
about his absenteeism.For the reasons set forth above, I do not find that GeneralCounsel has made a prima facie case that Michaels' dis-
charge was motivated in whole or in part by his protected
activity, and on the contrary, find that it was motivated by
the reasons advanced by the Respondent.C. Did Respondent Threaten Employees with Dischargeand Withhold an Employee's Raise Because of TheirProtected Activity?For the reasons set forth in my fact findings, I do notcredit the testimony of Sullivan on which the complaint alle-
gations of threats of discharge are based. Therefore, I rec-
ommend these allegations be dismissed.With respect to the matter of the denial of the wage in-crease to Saldanha, the matter is more complicated. I agree
with General Counsel that it stretches the bounds of coinci-
dence that the most visible union supporter was chosen to be
the first employee reevaluated under the new evaluation sys-
tem. Saldanha believed his union activities played a part in
the evaluation and I agree, based on the circumstances and
the comment of Carney that he believed the evaluation wasbecause of the Union. Even if Respondent's asserted reasons
for the evaluation are true, by leading Saldanha to believe
the evaluation was based on his union activity, it was clearly
coercing the employee and tending to restrain him from fur-
ther such activity. On the other hand, union animus, if it did
exist, must have gone no further than Schmitt. Magnifico,
with the blessing of Vice President Johnson, immediately
remedied the situation as soon as she learned of it, because
she saw the fundamental unfairness of the treatment of
Saldanha. If upper management were intent on harming
Saldanha by denying him a raise, certainly Magnifico's ef-
forts would have been thwarted. There was no hesitation on
the part of human resources in allowing her to correct the
evaluation. Moreover, for reasons not detailed in the record,
Cole and Schmitt were relieved of the responsibility of man-
aging the maintenance employees almost immediately after
the Saldanha evaluation.I find that by giving Saldanha an evaluation recom-mending no wage increase and leading him to believe that
the poor evaluation was based on his activity in support of
the Union, Respondent has engaged in an unfair labor prac-
tice in violation of Section 8(a)(3) and (1). As Respondent
on its own part has remedied the monetary effects of the un-
lawful act, I will only recommend that an appropriate reme-
dial notice be posted.CONCLUSIONSOF
LAW1. Respondent Alexian Brothers Medical Center is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. Local 399, International Union of Operating Engineers,AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. By withholding a raise from Joachim Saldanha eitherbecause of his protected activities, or leading him to believe
that such activities were the cause of the raise being with-
held, Respondent has engaged in unfair labor practices within
the meaning of Section 8(a)(3) and (1) of the Act.4. The unfair labor practices found to have been com-mitted are unfair labor practices affecting commerce within
the meaning of Section 2(6) and (7) of the Act.5. The Respondent has not engaged in the other unfairlabor practices alleged in the consolidated complaint.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act,
it is recommended that it be ordered to cease and desist
therefrom, and post an appropriate notice.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended16ORDERThe Respondent, Alexian Brothers Medical Center, ElkGrove, Illinois, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Withholding raises from its employees because theyengaged in protected activity in support of the Union, or
leading its employees to believe that such raises were with-
held for engaging in such protected activity.(b) In any like or related manner interfering with, coercingor restraining its employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facility in Elk Grove, Illinois, copies of theattached notice marked ``Appendix.''17Copies of this notice,on forms supplied by the Regional Director for Region 13,
shall, after being duly signed by Respondent, be posted by
it immediately upon receipt thereof and be maintained by it
for 60 consecutive days thereafter in conspicuous places, in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Respondent
to ensure that such notices are not altered, defaced, or cov-
ered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.